Title: From George Washington to Joseph Trumbull, 16 December 1776
From: Washington, George
To: Trumbull, Joseph

 

Dear sir
Head Quarters near Trenton 16th Decemr 1776

Your favor of the 13th Inst. came safe to hand; I have taken an Extract of that part of it which relates to the business of your Department, and shall forward it to Congress by the first Opportunity. I can have no objection to your going to New England instead of coming this way, upon the representation you have made of the necessity, and superior Advantage arising from your going, and at the same time confiding in your judgment in determining upon that plan of Conduct which will conduce most to the benefit of the Service.
I am glad to find you have been making preparations for laying in a large Supply of salt provisions for the Army, and approve of your plan of sending to Virginia for flour during the Winter, as I don’t see but it may be rendered practicable; but these matters will doubtless be fully answered by Congress, when they receive the Copy of your Letter, as also the necessary supply of Cash which you mention; in the meantime, I think it will be very adviseable for you to borrow money in the manner you propose till you receive the necessary supplies from Congress—indeed there is so little Cash in the Paymaster’s hands here at present that it is not in my power to afford you any Assistance in that particular.
As I conclude you have informed yourself sufficiently with respect to the Abilities and Capacity of Mr Wharton, I shall make no objection to the appointment, but only observe, that circumstanced as Affairs are at present in the Jerseys, it will require an Officer of much sagacity and diligence, to discharge the duties of that Office faithfully, & to satisfaction.
I have inclosed you a list of such persons in Virginia as I think will be most likely to supply you with Flour on good Terms—Mr Wharton’s acquaintance there will also help probably to procure it with greater facility and dispatch.
I thank you for your condolences on the universal loss America has sustained, in the unfortunate Captivity of General Lee, and am with due Regard Dr sir Your very humble Servant

Go: Washington


P.S. I shall send some Money to General Heath for the recruiting Service.

